DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment filed 28 February 2021.
Claims 18-29 are pending. Claims 18 and 28-29 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 21, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 2015/0230022, published 13 August 2015, hereafter Sakai).
As per independent claim 18, Sakai discloses a method, comprising:

	detecting occurrence of a first event (paragraph 0094: Here, indication information, a notification, is received)
	after detecting the occurrence of the first event, outputting, via the one or more wearable audio output devices, one or more audio notifications corresponding to the first event (paragraphs 0094 and 0096: Here, an output notification is provided via a wearable device)
	after outputting the one or more audio notifications corresponding to the first event, outputting a respective audio output separate from the one or more audio notifications indicating that the electronic device is prepared to receive a request to the first input (paragraph 0098: Here, prompts are provided to a user and input is awaited)
	while outputting the respective audio output, detecting an input corresponding to a response to the first event, and generating a response to the first event based on the input (paragraph 0098: Here, voice commands are received).
As per dependent claim 21, Sakai discloses wherein the electronic device is in communication with one or more audio input devices, and detecting the input corresponding to a response to the first event includes detecting audio input via the one or more audio input devices (paragraph 0098).
With respect to claims 28 and 29, the applicant discloses the limitations substantially similar to those in claim 1. Sakai further discloses a processor, a memory, and a computer readable storage medium (0179). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai and further in view of Graylin et al. (US 2018/0359349, published 13 December 2018, hereafter Graylin).
As per dependent claim 19, Sakai discloses the limitations similar to those in claim 18, and the same rejection is incorporated herein. Sakai fails to specifically disclose:
after outputting the one or more audio notifications corresponding to the first event, detecting, via the electronic device or the one or more wearable audio output devices, another input, occurring before the respective input, corresponding to a request to respond to the first event
wherein the respective audio output indicating that the electronic device is prepared to receive a response to the first event is output in response to detecting the other input
However, Graylin discloses:
after outputting the one or more audio notifications corresponding to the first event, detecting, via the electronic device or the one or more wearable audio output devices, another input, occurring before the respective input, corresponding to a request to respond to the first event (paragraphs 0011-0012: Here, a user is presented with a notification. In response to the notification, the user selects a button on a headset or a device screen to perform an interaction with the selected device)
wherein the respective audio output indicating that the electronic device is prepared to receive a response to the first event is output in response to detecting the other input (paragraphs 0039-0042: Here, a user selects to begin recording an audio input responsive to the notification. The user is then presented with a recording alert, such as an audible beep or visual indicator, that he/she is beginning a recording)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Graylin with Sakai, with a reasonable expectation of success, as it would have enabled a user respond to prompts using his/her device. This would have enabled a user to respond by either voice or handheld device. This would have allowed him/her to respond in the most convenient manner.
As per dependent claim 22, Sakai discloses the limitations similar to those in claim 18, and the same rejection is incorporated herein. Sakai discloses wherein the electronic device includes a touch-sensitive surface (paragraph 0126), and the method further includes:
in response to detecting, via the touch-sensitive surface, the first touch input, outputting, via the one or more wearable audio output devices, one or more response options to the first event (paragraph 0098)
the generated response to the first event corresponds to the selected respective response option (paragraph 0098: Here, a user is presented with audio prompts and responds to the audio prompts)
Sakai fails to specifically disclose:
while outputting the respective audio output, and prior to detecting the input corresponding to a response to a first event detecting, via the touch-sensitive surface, a first touch input
wherein detecting the input corresponding to a response to the first event includes detecting, via the touch-sensitive surface, a second touch input selecting a respective response option of the one or more response options
However, Graylin discloses:
while outputting the respective audio output, and prior to detecting the input corresponding to a response to a first event detecting, via the touch-sensitive surface, a first touch input (paragraphs 0039-0042)
wherein detecting the input corresponding to a response to the first event includes detecting, via the touch-sensitive surface, a second touch input selecting a respective response option of the one or more response options (paragraphs 0039-0042)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Graylin with Sakai, with a reasonable expectation of success, as it would have enabled a user respond to prompts using his/her device. This would have enabled a user to respond by either voice or handheld device. This would have allowed him/her to respond in the most convenient manner.
As per dependent claim 23, Sakai discloses the limitations similar to those in claim 18, and the same rejection is incorporated herein. Sakai discloses wherein the electronic device includes a touch-sensitive surface (paragraph 0126), and the method further includes:
in response to detecting, the first touch input, outputting, via the one or more wearable audio output devices, one or more response options to the first event (paragraph 0098)
the generated response to the first event corresponds to the selected respective response option (paragraph 0098: Here, a user is presented with audio prompts and responds to the audio prompts)
Sakai fails to specifically disclose:
while outputting the respective audio output, and prior to detecting the input corresponding to a response to a first event detecting, via rotatable input mechanism, a first touch input
wherein detecting the input corresponding to a response to the first event includes detecting, via the rotatable input mechanism, a second touch input selecting a respective response option of the one or more response options
However, Graylin discloses:
while outputting the respective audio output, and prior to detecting the input corresponding to a response to a first event detecting, via the touch-sensitive surface, a first touch input (paragraphs 0039-0042)
wherein detecting the input corresponding to a response to the first event includes detecting, via the touch-sensitive surface, a second touch input selecting a respective response option of the one or more response options (paragraphs 0039-0042)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Graylin with Sakai, with a reasonable expectation of success, as it would have enabled a user respond to prompts using his/her device. This would have enabled a user to respond by either voice or handheld device. This would have allowed him/her to respond in the most convenient manner.
Additionally, the examiner takes official notice that rotatable input mechanisms, such as dials and knobs, were notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date having the well-known and Sakai before them to substitute the well-known rotatable input mechanism with Sakai-Graylin’s input mechanism. Because both are directed toward inputting data via a physical device, it would have been obvious to one of ordinary skill in the art to substitute one known method for the other to achieve the predictable result of receiving user input via a physical device. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
As per dependent claim 24, Sakai discloses the limitations similar to those in claim 18, and the same rejection is incorporated herein. Sakai discloses wherein the electronic device includes a touch-sensitive surface (paragraph 0126), and the method further includes:
in response to detecting, the first touch input, outputting, via the one or more wearable audio output devices, one or more response options to the first event (paragraph 0098)
the generated response to the first event corresponds to the selected respective response option (paragraph 0098: Here, a user is presented with audio prompts and responds to the audio prompts)
Sakai fails to specifically disclose:
prior to detecting the input corresponding to a response to the first event, detecting, via the one or more attitude sensors, a change in attitude of the electronic device
in response to detecting the change in attitude of the electronic device wherein detecting the input corresponding to a response to the first event includes detecting an input selecting a respective option of the one or more response options
However, Graylin discloses:
In accordance with a determination that an input is detected with respect to the one or more audio notifications corresponding to the first event, displaying on the display, one or more response options to the event (paragraphs 0039-0042)
wherein detecting the input corresponding to a response to the first event includes detecting, via the touch-sensitive surface, a second touch input selecting a respective response option of the one or more response options (paragraphs 0039-0042)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Graylin with Sakai, with a reasonable expectation of success, as it would have enabled a user respond to prompts using his/her device. This would have enabled a user to respond by either voice or handheld device. This would have allowed him/her to respond in the most convenient manner.
Additionally, the examiner takes official notice that detecting a change in attitude of an electronic device within a predefined time period via attitudinal sensors, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date having the well-known and Sakai before them to substitute the well-known attitude detection input mechanism with Sakai-Graylin’s input mechanism. Because both are directed toward inputting data via a physical device, it would have been obvious to one of ordinary skill in the art to substitute one known method for the other to achieve the predictable result of receiving user input via a physical device. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).
As per dependent claim 25, Sakai discloses outputting, via the one or more wearable audio output devices, a plurality of response options prompting a user of the electronic device to provide a response to the first event (paragraph 0098).  Sakai fails to specifically disclose outputting a signal, in addition to prompts, that a device is prepared to receive a response to the first event. 
However, Graylin discloses that input is being awaited (paragraph 0098: Here, a user is presented with audio prompts and responds to the audio prompts). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the Graylin with Sakai, with a reasonable expectation of success, as it would have allowed a user to identify that all prompts have been read and input is awaited. This would have enabled him/her to enter inputs when appropriate.
As per dependent claim 26, Sakai and Graylin disclose the limitations similar to those in claim 25, and the same rejection is incorporated herein. Sakai fails to specifically disclose wherein the first event is a calendar event invitation and the response options include an option to accept or decline the calendar event invitation. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that calendaring applications, such as Microsoft® Outlook®, provides notifications of an event invitation, such as via an email, and an option to accept or decline the invitation. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Sakai, with a reasonable expectation of success, as it would have enabled a user to receive and reply to audio calendar invitations. This would have enabled visually impaired users to receive notifications and respond in a non-visual manner.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai and further in view of Johnson et al. (US 9264803, filed 5 June 2013, hereafter Johnson).
As per dependent claim 20, Sakai discloses the limitations similar to those in claim 18, and the same rejection is incorporated herein. Sakai discloses wherein the audio output includes noise cancellation (paragraph 0069). However, Sakai fails to specifically disclose wherein the audio output is white noise. However, Johnson discloses outputting white noise. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date having Johnson and Sakai before them to substitute the Johnson’s use of white noise to make an audio signal transparent with Sakai’s noise cancellation. Because both are directed toward obscuring obtrusive environmental noise, it would have been obvious to one of ordinary skill in the art to substitute one known method for the other to achieve the predictable result of obscuring obtrusive environmental noise via white noise. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai and further in view of Giusti et al. (US 2020/0066236, filed 18 August 2018, hereafter Giusti).
As per dependent claim 27, Sakai discloses wherein the electronic device is in communication with one or more audio input devices, and the method includes detecting a volume or ambient noise relative to the one or more audio input devices (paragraph 0069). Sakai fails to specifically disclose adjusting an output volume of the one or more audio notifications based on the volume of ambient noise.
However, Giusti discloses adjusting an output volume of the one or more audio notifications based on the volume of ambient noise as a means for allowing a user to hear audio data over environmental noise (paragraph 0104). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have combined the Giusti with Sakai, with a reasonable expectation of success, as it would have enabled a user to obtain auditory data in a manner in which he/she can hear the data over ambient noise.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
With respect to the applicant’s challenge of the examiner’s use of official notice with respect to claims 20, 25, and 27 (pages 10-11), the examiner has provide sources for the previously noticed fact.
With respect to the applicant’s remarks with respect to the rejection over Sakai and Graylin, the examiner has withdrawn the previous rejection. However, upon further review, the examiner has identified the teachings within the Graylin reference and citations to appropriate paragraphs and the examiner’s explanation is provided above.
Finally, the applicant has challenged the examiner’s use of official notice for claims 23-24 (page 13).  However, the applicant has failed to adequately traverse the examiner’s finding. The applicant “must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art (see MPEP 2144.03(c)). The applicant appears to rely on a general allegation that the “use and manner of the specific claim features in conjunction with wearable audio output devices and an electronic device was not notoriously well-known (page 13).” This does not specifically point out the supposed errors, including why the noticed fact is not considered to be common knowledge or well-known in the art (emphasis added). For this reason, this argument is not persuasive.

Applicant's arguments filed with respect to the rejection of claims under 35 USC 102 have been fully considered but they are not persuasive.
The applicant’s arguments are focused on the belief that the prior art fails to disclose:
while outputting the respective audio output, detecting an input corresponding to a response to the first event; and
generating a response to the first event based on the input.
The examiner respectfully disagrees. Sakai discloses “After providing audio notification 566-3, earphone 502 plays sound effect 582 (e.g., white noise) to indicate that earphone 502, or an electronic device that is in communication with earphone 502, is prepared to receive a response to audio notification 566-3, and to prompt user 500 to provide a response (paragraph 0167).” 
The examiner contends that the respective audio output includes both the notification and sound effect, both of which are provided to a user. While this sound effect portion of the audio output is played, the user is able to provide a response to the notification portion of the audio output. For this reason, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144